              Case 2:16-cr-00046-GMN-PAL Document 3414 Filed 01/14/19 Page 1 of 1


 1   KRISTINE M. KUZEMKA, ESQ.
     Nevada Bar #8836
 2   Kuzemka Law Group
     1180 N. Town Center Drive, Suite 100
 3   Las Vegas, Nevada 89144
     (702) 949-9990
 4   kristine@kuzemkalaw.com
     Attorney for Defendant
 5
 6                               UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
 9    UNITED STATES OF AMERICA,

10                        Plaintiff,                   Case No. 2:16-cr-00046-GMN-PAL

11    v.
                                                       MOTION TO BE REMOVED
12    JASON WOODS,                                     FROM CM/ECF ELECTRONIC
                                                       NOTICE LIST IN THIS CASE
13                        Defendant.

14
15            JASON WOODS, by and throught his counsel of record KRISTINE M. KUZEMKA, Esq.,
16   hereby submits the following Motion to be Removed from the CM/ECF Electronic Notice List in case
17   2:16-cr-00046-GMN-PAL.
18            DATED this 14th day of January, 2019.
19
20                                              BY     /s//KRISTINE M. KUZEMKA
                                                      KRISTINE M. KUZEMKA, ESQ.
21                                                    Nevada Bar #8836
                                                      Kuzemka Law Group
22                                                    1180 N. Town Center Drive, Ste. 100
                                                      Las Vegas, Nevada 89144
23                                                    (702) 949-9990
                                                      Attorney for Defendant
24
25         IT IS SO ORDERED this 16th day
26         of January, 2019.

27
           ___________________________
28
           Peggy A. Leen
           United States Magistrate Judge
